          Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 1 of 39




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CAIRN ENERGY PLC and
CAIRN UK HOLDINGS LIMITED,

50 Lothian Road                                     Case No. ___________
Edinburgh, EH3 9BY
Scotland, United Kingdom

                      Petitioners,

   v.

THE REPUBLIC OF INDIA,

Central Authority
The Ministry of Law and Justice
Department of Legal Affairs
Room No. 439-A, 4th Floor A-Wing,
Shastri Bhavan
New Delhi 110 001
India

-and-

Secretary
Department of Economic Affairs
Ministry of Finance
North Block
Raisina Hill
New Delhi 110 001
India

                      Respondent.


                               PETITION TO CONFIRM
                            FOREIGN ARBITRATION AWARD

        Pursuant to the United Nations Convention on the Recognition and Enforcement of Foreign

Arbitral Awards (the “New York Convention”), as codified by the Federal Arbitration Act

(“FAA”), 9 U.S.C. §§ 201–208, Petitioners Cairn Energy PLC (“Cairn Energy”) and Cairn UK
               Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 2 of 39




Holdings Limited (“CUHL,” and together with Cairn Energy “Petitioners”), hereby move for the

confirmation of the December 21, 2020 arbitral award (the “Award”) entered in favor of Petitioners

and against the Republic of India (the “Respondent” or “India”) in a proceeding pursuant to The

Arbitration Rules Of The United Nations Commission On International Trade Law, 1976 (the

“UNCITRAL Arbitration Rules”) and under the Agreement between the Government of the United

Kingdom of Great Britain and Northern Ireland and the Government of the Republic of India for

the Promotion and Protection of Investments (the “UK-India BIT” or the “BIT”). The Award

against India should be recognized and a money judgment should be entered in Petitioners’ favor

against India in the amount of the Award and for such other relief as the Court deems just and

proper.

                                       INTRODUCTION

          1.      This is an action under the New York Convention to confirm an arbitral award

arising from an investment dispute regarding a retroactive tax assessment by India. The underlying

dispute arose from Respondent’s series of unlawful and harassing fiscal measures targeting

Petitioners in this case—two U.K.-based entities who invested and conducted commercial oil and

natural gas exploration and production activities in India for over two decades, contributing over

$3 billion to the Indian economy. Respondent retroactively applied an amendment to the Indian

taxation laws regarding capital gains (the “2012 Amendment”) to revive tax reviews and initiate

sham investigations into an eight-year old transaction that restructured Petitioners’ corporate

organization to consolidate its Indian assets and list the company holding those assets on the

Bombay Stock Exchange. Almost overnight, Respondent’s purported investigations into years-

old and previously fully disclosed transactions led to the assessment of taxes amounting to over

$4 billion. Respondent enforced these unlawful tax demands, boldly and unilaterally seizing




                                                2
             Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 3 of 39




Petitioners’ shares in their publicly traded Indian subsidiary and withholding hundreds of millions

of dollars in tax returns due to Petitioners.

        2.      Petitioners commenced an arbitration (the “Arbitration”) to reverse the unjustified

fiscal measures on several grounds, including that Respondent failed to treat their investment fairly

and equitably, thus breaching the UK-India BIT. The Tribunal agreed, finding that Respondent’s

retroactive application of the 2012 Amendment failed to adequately balance Petitioners’ protected

interest of “legal certainty/stability/predictability” with Respondent’s power to regulate, as such

application lacked any specific justification and thus deprived Petitioners of their ability to plan

their activities in consideration of the legal consequences of their conduct. The Tribunal thus

ordered Respondent to unwind the measures taken against Petitioners, including compensating

them for the monetary loss suffered as a result of Respondent’s enforcement of its unlawful tax

demand against Petitioners’ various assets in India.

        3.      Petitioners now seek to confirm this final and binding Award under the New York

Convention and commence enforcement proceedings to recover the losses caused by Respondent’s

unfair and inequitable treatment of their investments.

                                                PARTIES

        4.      Petitioner Cairn Energy is a company organized under the laws of the United

Kingdom and located at 50 Lothian Road, Edinburgh, EH3 9BY, Scotland, United Kingdom.

        5.      Petitioner CUHL is a company organized under the laws of the United Kingdom

and located at 50 Lothian Road, Edinburgh, EH3 9BY, Scotland, United Kingdom.

        6.      Petitioners were claimants in an arbitration proceeding administered by the

Permanent Court of Arbitration (“PCA”), Case No. 2016-7, against Respondent.




                                                   3
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 4 of 39




       7.      Respondent India is a foreign state within the meaning of the Foreign Sovereign

Immunities Act, 28 U.S.C. §§ 1330, 1332, 1391(f), 1441(d), and 1602–1611 (“FSIA”).

                                 JURISDICTION AND VENUE

       8.      This is a proceeding to recognize a foreign arbitral award, governed by the New

York Convention. The Arbitration was seated, and the Award was rendered, at the Hague, in the

Netherlands. The Award is attached to the accompanying Declaration of Mark McNeill (“McNeill

Decl.”) as Exhibit A and certified as a true and correct copy by the McNeill Declaration.

       9.      The Court has subject matter jurisdiction over this action pursuant to Section 202

of the FAA, which provides, in relevant part, that “[a]n arbitration agreement or arbitral award

arising out of a legal relationship, whether contractual or not, which is considered as commercial,

including a transaction, contract, or agreement described in section 2 of this title, falls under the

Convention[;]” and Section 203, which provides that “[a]n action or proceeding falling under the

[New York] Convention shall be deemed to arise under the laws and treaties of the United States;”

and, consequently, under 28 U.S.C. § 1331. The Award at issue arose out of Petitioners’

investment in India, a legal relationship that is commercial in nature, and therefore meets the

criteria under the FAA.

       10.     The Court also has subject matter jurisdiction over this action pursuant to

Section 1605(a)(1) of the FSIA, which grants federal district courts subject matter jurisdiction over

foreign states in cases “in which the foreign state has waived its immunity either explicitly or by

implication.” India has waived its immunity from suit under Section 1605(a)(1) by signing the

New York Convention, and thus waiving immunity in relation to an action to enforce an award in

the United States. See Tatneft v. Ukraine, 771 F. App’x 9, 10 (D.C. Cir. 2019) (recognizing

holding that “a sovereign, by signing the New York Convention, waives its immunity from




                                                 4
             Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 5 of 39




arbitration-enforcement actions in other signatory states”). Further, India is not immune pursuant

to Section 1605(a)(6)(B) because this is an action “to confirm an award made pursuant to … an

agreement to arbitrate” and “the … award is or may be governed by a treaty or other international

agreement in force for the United States calling for the recognition and enforcement of arbitral

awards,” namely the New York Convention. See Belize Bank Ltd. v. Gov’t of Belize, 191 F. Supp.

3d 26, 33 (D.D.C. 2016) (“The New York Convention is exactly the sort of treaty Congress

intended to include in the arbitration exception [under 28 U.S.C. §1605(a)(6)].” (internal citations

omitted)).

       11.      This Court may exercise personal jurisdiction over the Respondent pursuant to 28

U.S.C. § 1330(b).

       12.      Venue is proper in this court under 9 U.S.C. § 204 and 28 U.S.C. § 1391(f)(4),

which allows a civil action against “a foreign state or political subdivision thereof” to be brought

in the United States District Court for the District of Columbia.

                                  FACTUAL BACKGROUND

I.     THE UNDERLYING INVESTMENT DISPUTE

       A.       The UK-India BIT

       13.      On March 14, 1994, the Government of the United Kingdom and India entered into

an Agreement “for the Promotion and Protection of Investment,” known as a bilateral investment

treaty. The UK-India BIT, attached to the accompanying McNeill Decl. as Exhibit B and certified

as a true and correct copy by the McNeill Declaration, at 1. 1




1
   The UK-India BIT is available on India’s official website at https://dea.gov.in/sites/default/
files/United%20Kingdom.pdf.




                                                 5
             Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 6 of 39




        14.     The express purpose of the UK-India BIT is to “create conditions favourable for

fostering greater investment by investors of one State in the territory of the other State.” Id. at 1.

        15.     The UK-India BIT is applicable to “all investments made by investors of either

Contracting Party in the territory of the other Contracting Party.” Id., Art. 2. “Investment” is

defined as “every kind of asset established or acquired, including changes in the form of such

investment, in accordance with the national laws of the Contracting Party in whose territory the

investment is made,” including “shares in and stock and debentures of a company and any other

similar forms of interest in a company” or “rightful claims to money or to any performance under

contract having a financial value.” Id., Art. 1(b) & 1(b)(i), (iii).

        16.     Under the BIT, the United Kingdom and India agreed to “encourage and create

favourable conditions for investors” from the other country “to make investments on its territory.

Id., Art. 3(1). Further, the countries promised that “[i]nvestments of investors of each Contracting

Party shall at all times be accorded fair and equitable treatment and shall enjoy full protection and

security in the territory of the other.” Id., Art. 3(2) (the “Fair and Equitable Treatment provision”

or “FET”).      The UK-India BIT protects qualified investments from being “nationalised,

expropriated or subjected to [equivalent] measures,” id., Art. 5(i), and granted investors

“unrestricted transfer of their investments and returns,” id., Art. 7.

        17.     The UK-India BIT also provides a mechanism for settling disputes between an

investor and the state where it made its investment. See id., Art. 9. The BIT provides that a

disagreement not settled through amicable negotiations or international conciliation may be

referred to arbitration, and further lays out the procedure and requirements of such arbitration. Id.,

Art. 9(3).




                                                  6
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 7 of 39




       18.     Pursuant to this Article, the UK and India consented to arbitrate “[a]ny dispute

between an investor of one Contracting Party and the other Contracting Party in relation to an

investment of the former.” Id., Art. 9(1).

       19.     Under the treaty, “[t]he decision of the arbitral tribunal shall be final and binding

and the parties shall abide by and comply with the terms of its award.” Id., Art. 9(3)(c)(v).

       20.     As explained below, and as the Award establishes, Petitioners are protected

“investors” under Article 1(c) of the UK-India BIT with the right to commence arbitration against

Respondent.

       21.     Further, the Tribunal concluded that Petitioners’ holdings in India qualify as

“investment[s]” under Article 1(b) of the UK-India BIT and were covered under the treaty, and

that it had “subject-matter jurisdiction as set out in Article 9 of the BIT.” McNeill Decl., Exhibit A

¶ 729 (Award).

       B.      Petitioners’ Investments in India

       22.     Cairn Energy began its investment activities in India 25 years ago when, in 1996,

it acquired an Australian company with an interest in a Production Sharing Contract (“PSC”) for

the Ravva oil and gas field, through a newly incorporated Australian subsidiary. Id. ¶¶ 18–19.

       23.     Following this acquisition, Cairn Energy restructured its holdings with underlying

assets in India multiple times through transactions that involved transfers of shares of companies

holding Indian assets among Cairn Energy’s non-Indian subsidiaries. Id. ¶¶ 20, 22, 24.

       24.     At the time of these transactions, the transfer of shares or other interest in a non-

Indian company holding, directly or indirectly, with assets located in India was considered an

“indirect transfer.” Id. ¶ 889. In each instance, Cairn disclosed the transaction to the Indian

Government, which was fully aware of the nature of the transactions and provided all the necessary

approvals. Id. ¶¶ 21–22, 24. Respondent never indicated that any tax liabilities accrued as a result



                                                  7
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 8 of 39




of any of these transactions, although they involved transfers of shares of Cairn Energy’s non-

Indian companies and never sought to assess capital gains tax on any of these transactions. Id.

       25.     By 2006, Cairn Energy’s investment in India increased so that it held operations

and assets in India through nine UK incorporated subsidiaries (the “9 Subsidiaries”), which

subsequently held between them a further 18 subsidiaries incorporated in different jurisdictions

around the world. Id. ¶ 25. Cairn Energy’s Indian assets included 12 PSCs, interests in various

joint operating agreements, three processing plants, 12 platforms, 250 kilometers of pipelines,

several active drilling programs, and considerable reserves of oil and gas. Id.

       26.     In the course of its decades of oil and natural gas exploration and production in

India, Petitioners contributed more than $3 billion in tax and other revenue to India. Id. ¶ 26.

Through its exploration activities, Petitioners discovered three oil fields, including “the largest

onshore discovery in India [in] over two decades.” Id. ¶ 23. These fields account for “roughly

one quarter of India’s entire domestic oil production.” Id.

       C.      The 2006 Transactions

       27.     Then, in 2006, Cairn Energy—who held its worldwide assets outside of India—

decided to consolidate its Indian assets under an Indian holding company, and offer the shares of

that company for public sale through an initial public offering (“IPO”) on the Bombay Stock

Exchange (“BSE”). Id. ¶¶ 27–29.2

       28.     To effect this consolidation, Cairn Energy incorporated CUHL (the second

claimant in the Arbitration) in Scotland, and transferred its shares in the 9 Subsidiaries holding

Indian assets to CUHL in exchange for shares in CUHL. Id. ¶¶ 34–35; see also id. ¶ 1028. Cairn




2
  We refer herein to the series of transactions resulting in the consolidation as the “2006
Transactions.”



                                                 8
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 9 of 39




Energy separated its non-Indian assets, which were consolidated in a separate holding company.

Id. ¶ 32.

        29.    CUHL then incorporated Cairn India Holdings Limited (“CIHL”) in Jersey and

transferred its shares in the 9 Subsidiaries to CIHL in exchange for CIHL shares. Id. ¶¶ 36–37.

        30.    Finally, Cairn India Limited (“CIL”), the company to be listed on the BSE, was

formed and incorporated in India as a wholly-owned subsidiary of CUHL. Id. ¶ 38.

        31.    A series of transactions followed, with the purpose of transferring the holding

company housing all of Petitioners’ Indian assets (CIHL) to CIL (the “CIHL Acquisition”) in a

manner complying with Indian securities regulations. CIL acquired shares in CIHL in exchange

for cash and shares in CIL. Id. ¶¶ 43, 56, 76.

        32.    In structuring the 2006 Transactions, Petitioners rejected their “Plan B,” which

included a “merger route” through two layers of Mauritian companies. Id. ¶¶ 1530–1531. The

“Plan B” would have mitigated Cairn’s tax implications and would have benefitted from the

Double Taxation Avoidance Agreement between India and Mauritius, which allowed future capital

gains to be taxed in the country of residence of the seller. Id. Because the seller in Plan B would

be one of the Mauritian companies, no capital gains tax would accrue since the capital gains tax

rate in Mauritius is zero. Id. By rejecting this route, which the Tribunal found “is suggestive of a

desire to avoid any imputation that Cairn was not compliant with Indian tax law,” CUHL

knowingly crystallized a structure pursuant to which it would eventually have to pay Indian capital

gains tax on future sales of CIL shares. Id. ¶ 1538.




                                                 9
          Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 10 of 39




        D.       Respondent Was Fully Aware of Cairn’s Corporate Reorganization through
                 the 2006 Transactions Since at Least the December 2006 IPO

        33.      The 2006 Transactions had been fully disclosed to all relevant government bodies

since at least the time of the IPO in December 2006 without Respondent ever raising an issue of

taxability.

        34.      Further, in the months prior to the IPO, Cairn Energy liaised with the various

governmental offices in India to obtain necessary regulatory approvals for the listing of CIL on

the BSE, including: (a) approval of the transaction from the Foreign Investment Promotion Board

(“FIPB”), under the Ministry of Finance, required because the reorganization involved a share

allotment for consideration other than cash; (b) the Reserve Bank of India (“RBI”), required

because the reorganization involved an investment by an Indian company in a foreign company by

way of a share swap; and (c) the Securities and Exchange Board of India (“SEBI”), necessary for

the listing on the BSE. Id. ¶ 44.

        35.      In presentations and applications to these governmental bodies, Cairn Energy

disclosed in detail the nature of the transactions, making clear that the 2006 Transactions involved

indirect transfers of shares. Id. ¶¶ 45–51, 55. In particular:

              a. In June 2006, Petitioners met with SEBI to provide a description of the planned

                 transaction. The presentation explained that CIL would acquire CIHL through an

                 exchange of its shares and cash from the IPO proceeds. Id. ¶ 45.

              b. Around the same time, Petitioners’ tax advisors and underwriters met separately

                 with the FIPB and RBI to explain the proposed restructuring and IPO, including

                 that part of the transaction would take place through a share swap between CUHL

                 and CIL for the remaining shares in CIHL. Id. ¶ 46.




                                                 10
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 11 of 39




             c. In particular, CUHL’s FIPB application, submitted on August 10, 2006, described

                the 2006 Transactions in detail, “including the fact that it involved the indirect

                transfer of assets located in India.” Id. ¶¶ 47–53, 1199. The cover letter to the FIPB

                application specified that CUHL sought its permission “for the investment by way

                of share exchange, full details of which are in the accompanying proposal.” Id.

                ¶ 47. The FIPB application was also annexed to CUHL’s application to the RBI.

                Id. ¶ 49.

             d. On August 29, 2006, FIPB requested more information on the planned transactions,

                in particular the “precise number of shares involved in the proposed share exchange

                between CUHL and CIL.” Id. ¶ 48.

             e. Meeting minutes with the FIPB reflected that the application sought approval for:

                    issuing and allotting equity shares aggregating to up to 70% of
                    its post IPO equity capital, to Cairn UK Holdings Limited, in
                    exchange for shares (up to 70%) of Cairn India Holdings
                    Limited held by Cairn UK Holdings Limited. Subsequent to the
                    completion of the IPO, CIL would require the balance equity
                    shares (at least 10%) of CIHL from CUHL, for a cash
                    consideration under automatic route.

                Id. ¶ 51.

             f. According to the agenda of that meeting, the Secretary of the Department of

                Revenue was scheduled to attend the meeting and received the minutes of the

                meeting. Id. ¶ 52.

       36.      FIPB approved the reorganization on September 21, 2006. Id. ¶ 53. The RBI

approved the transaction on October 10, 2006, noting that the FIPB “ha[d] considered the entire

proposal and approved the share swap transaction between [CUHL], [CIHL], and [CIL].” Id. ¶ 54.

At no point did the Indian Government even suggest that any capital gains tax accrued as a result

of these transactions, although Petitioners provided enough information in relation to these



                                                 11
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 12 of 39




approvals to allow the Indian Government to “understand that an indirect transfer had taken place.”

Id. ¶¶ 1199–1200; see also id. ¶ 1177.

       37.     Further, on October 12, 2006, Petitioners filed a draft red herring prospectus with

SEBI in accordance with its regulations. Id. ¶ 55. The prospectus set out in detail the proposed

corporate reorganization and the plans for the IPO. Id.

       38.     The Indian Government also reviewed the 2006 Transactions several times between

2007 and 2013 without raising any issue regarding the accrual of any tax as a result of the

reorganization. In 2007, CIL was subjected to a transfer pricing assessment by India’s Income

Tax Department (“ITD”). Id. ¶¶ 79, 1188–1189. This type of assessment is required under the

Income Tax Act of 1961 (“ITA 1961”) when Indian taxpayers enter into an international

transaction to ensure, inter alia, that India does not lose any tax revenues as a result of a

multinational group intentionally allocating its profits to low-tax jurisdictions via non-arms’ length

pricing.” Id. In connection with this assessment, CIL provided the ITD with forms detailing CIL’s

investment in CIHL and explaining the nature of the transaction. Id. ¶ 80.

       39.     The ITD requested further information about the arm’s length price of the 2006

Transaction in 2009. Id. ¶¶ 81, 1190–1192. CIL attended hearings and submitted additional,

detailed information regarding the pricing of CIL shares and the 2006 Transaction. Id. A decision

was reached in 2010, finding “no adverse inference … in respect of the arm’s length price in

respect of ‘international transactions’ entered into by the assessee during the year.” Id. ¶ 82. No

tax was imposed in connection to the assessment and there was no finding or suggestion that CUHL

was liable for capital gains tax for the CIHL acquisition. Id. ¶ 83.

       40.     Between 2009 and 2010, CUHL sold many of its shares in CIL to third parties,

including two large sales to Vedanta Limited (“Vedanta”) and Petronas International Corporation




                                                 12
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 13 of 39




Ltd. (“Petronas”) Id. ¶¶ 84–91, 1195. Those transactions involved the off-market sale of shares

in CIL, an Indian company, and so the capital gains deriving therefrom were taxable under Indian

law. Id. ¶¶ 85, 89, 1195. On both occasions, CUHL applied for a withholding certificate seeking

a reduced long-term capital gains tax rate, and those applications contained “information on how

it had acquired CIL’s shares, including the consideration it had given for them (i.e., cash and

exchange of shares in CIHL.).” Id. ¶¶ 1195–1197; see also id. ¶¶ 86, 90. Nevertheless, after

assessing the Vedanta and Petronas transactions, the ITD did not suggest that CUHL was liable to

pay capital gains tax for the CIHL Acquisition. Id. ¶¶ 87, 91.

        41.     At the date of the Arbitration, CUHL held only 9.82% of the issued shares of CIL.

Id. ¶ 93.

        42.     As explained in more detail below, it is not surprising that the Indian Government,

faced with the broad and comprehensive disclosures of the CIHL Acquisition, never suggested it

gave rise to any capital gains tax liability, as indirect share transfers were not taxable under Indian

tax law at the time of the 2006 Transactions and the subsequent disclosures.

        E.      Capital Gains Tax in India and the 2012 Amendment

        43.     A capital gains tax was introduced in India in 1947 pursuant to the Income Tax and

Excess Profits Tax (Amendment) Act. Id. ¶ 94. India’s tax framework was restructured in 1961,

when the ITA 1961 was enacted. Id. ¶¶ 95–96.

        44.     In the ITA 1961, capital gains tax is addressed in Section 9(1)(i), which provides:

               9.(1) The following incomes shall be deemed to accrue or arise in India: -

               (i) through or from any business connection in India, or through or from any
               property in India, or through or from any asset or source of income in India,
               or through the transfer of a capital asset situate in India.

Id. ¶ 96 (emphasis added).




                                                  13
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 14 of 39




        45.     In 2007, the ITD attempted, for the first time, to tax an indirect transfer of capital

assets situated in India. Id. ¶ 103. The Supreme Court of India rejected this attempt in 2012, in

Vodafone International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613. See generally

id. ¶¶ 103–112, 120–122. The Supreme Court found that Section 9(1)(i) of the ITA did not

authorize the taxation of indirect transfers (i.e., the transfer by non-residents of shares in non-

Indian companies which indirectly held assets in India). See id. ¶ 1204 . Until it attempted in 2007

to assess taxes against Vodafone International Holdings B.V., India had never taxed an indirect

transfer by a non-resident since the ITA 1961 was enacted.

        46.     In 2009 and 2010, the Indian Ministry of Finance proposed two direct tax code bills

that, if enacted, would have taxed the indirect transfer of a capital asset situated in India. See

generally id. ¶¶ 113–119. Then, the Indian Parliament’s Standing Committee on Finance (the

“Standing Committee”) recognized that the ITA 1961 “does not contain a provision analogous” to

the bills the Ministry of Finance was trying to pass. Id. ¶ 118.

        47.     Following the ruling by the Indian Supreme Court in the Vodafone case, which

rejected the arguments of the ITD , the ITA 1961 was amended in the 2012 Amendment to include,

retroactively, in the scope of capital gains tax indirect transfers of capital assets by non-residents .

Id. ¶¶ 123–124. The 2012 Amendment provided:

                ‘Explanation 4.—For the removal of doubts, it is hereby clarified that the
                expression “through” shall mean and include and shall be deemed to have
                always meant and included “by means of”, “in consequence of” or “by
                reason of”.

                Explanation 5.—For the removal of doubts, it is hereby clarified that an
                asset or a capital asset being any share or interest in a company or entity
                registered or incorporated outside India shall be deemed to be and shall
                always be deemed to have been situate in India, if the share or interest
                derives, directly or indirectly, its value substantially from the assets located
                in India’.

Id. ¶ 124 (quoting the Finance Act 2012 [Act No. 23 of 2012]).



                                                  14
          Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 15 of 39




         48.   The 2012 Amendment raised concerns in the business community and prompted

additional discussions and clarifications from the Indian government. Id. ¶¶ 126–134. The Central

Board of Direct Taxes issued a circular indicating that it will not be reopening cases where

assessments have been completed before April 2012 on account of the 2012 Amendment. Id.

¶ 131.

         F.    Respondent’s Unlawful Fiscal Measures Applying the 2012 Amendment to
               Petitioners

         49.   In November 2013, Cairn Energy held only 10% of CIL, and CIL publicly

announced that it was contemplating a buy-back of its shares of CIL. Id. ¶¶ 146-147. The buy-

back program was officially announced on January 14, 2014. Id. ¶ 148. Public speculation arose

that “the share buyback may present [Petitioners] with an opportunity to exit from Cairn India.”

Id. ¶ 148.

         50.   The announcement triggered a series of sham investigations and requests from the

Indian Government, seeking any grounds retroactively to make a claim for taxes in relation to the

2006 Transactions. The very next day after the buy-back announcement, on January 15, 2014, the

ITD conducted an unscheduled, “urgent” survey of CIL’s premises to review files relating to the

2006 Transactions—seven years after they were conducted. Id. ¶ 149. A 125-page “interim

report” was issued just a day later, on January 16, 2014. Id. ¶154. Less than a week later, on

January 21, 2014, the ITD notified CIHL that the “investigation” found cause to believe that CUHL

underreported its taxes in relation to the 2006 Transactions, and requested that CUHL file a tax

return for that year within 30 days. Id. ¶ 155.

         51.   The following day, on January 22, 2014, the ITD summoned CUHL’s “Principal

Officer” to appear in person to provide information on the 2006 Transactions, and specifically the

CIHL Acquisition. Id. ¶ 156.




                                                  15
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 16 of 39




       52.     But on the same day, without waiting for CUHL’s response and the requested tax

return, the ITD issued an order notifying CUHL that the January 15, 2014 survey unearthed

evidence that CUHL had failed to report short term capital gain arising out of the 2006

Transactions. Id. ¶ 157. The order froze CUHL’s remaining shares in CIL and any dividends

payable by CIL to CUHL. See id. ¶¶ 157–158.

       53.     As the Indian Government has long been in possession of documents describing the

2006 Transactions and CIHL Acquisition, see supra ¶¶ 33–42, it was clear then that the

investigation was a sham and predetermined hunt through Cairn’s financial history to serve as a

pretext for a tax claim based on the retroactive application of the 2012 Amendment.

       54.     In March 2014, Petitioners received notices informing them that certain income for

Assessment Year 2007–2008 has escaped assessment and requiring it to file a tax return for that

year within 30 days. McNeill Decl. Ex. A ¶¶ 159–160. Both Cairn Energy and CUHL responded

to the notices and challenged the propriety of the efforts to retroactively impose a tax assessment.

Id. ¶¶ 161–162. In the months to follow, Petitioners received additional notices for hearings and

information and engaged in further correspondence with the ITD, challenging the propriety of the

retroactive tax assessment. Id. ¶¶ 163, 166, 168.

       55.     On March 9, 2015, the ITD issued a draft assessment order (the “DAO”),

concluding that CUHL failed to report capital tax gains on the CIHL Acquisition, and imposed a

tax in the amount of approximately $1.6 billion. Id. ¶¶ 171, 1023(i). CUHL submitted its

objections to the DAO on April 6, 2015. Id. ¶ 175.

       56.     On March 11, 2015, Petitioners served a Notice of Dispute to Respondent, arguing

that India had violated its obligations under the UK-India BIT. Id. ¶ 172. On September 22, 2015,

Petitioners filed their Notice of Arbitration under the BIT. Id. ¶ 179.




                                                 16
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 17 of 39




       57.     The investigation culminated on January 25, 2016, when Respondent issued a Final

Assessment Order (the “FAO”), confirming the DAO with slight modifications, and a notice of

demand for CUHL to pay approximately $4.4 billion. See id. ¶¶ 185–186, 1277 & Section

VII.A.3.a. In the DAO and the FAO, the ITD makes false accusations of concealment of income

based on allegedly newly found documents, although those documents, and the nature of the 2006

Transactions more generally, have been known to Respondent since at least the time of the IPO in

December 2006. See supra ¶¶ 33–42.

       58.     Although the ITA 1961 did not provide for the assessment of a capital gains tax at

the time of the 2006 Transactions, both the DAO and the FAO relied exclusively on the 2012

Amendment as the basis for taxation, were rife with inaccuracies, and distorted the way in which

the 2006 Transactions were recorded in CUHL and CIL’s books in order to find that the transfer

yielded a multi-billion dollar tax liability. See, e.g., McNeill Decl. Ex. A ¶ 908.

       59.     CUHL received further notices requiring it to show cause as to why an order

imposing penalties for the alleged concealment of income derived in 2007-2008 as a result of the

2006 Transactions should not be entered. Id. ¶ 188.

       60.     Petitioners appealed the FAO before the Income Tax Appellate Tribunal (the

“ITAT”). Id. ¶ 190.

       61.     Despite the pending challenges and arbitration, on March 8, 2016, ITD officials

expressed an intent to immediately start liquidating CUHL’s shares in CIL unless CUHL agreed

to pay the principal of the disputed tax demand and to withdraw its claims in arbitration. Id. ¶ 192.

An official notice from the ITD followed. Id. ¶ 194.

       62.     In October 2016, Respondent garnished CIL dividends to CUHL and used the

proceeds to pay part of the tax demand. Id. ¶ 196.




                                                 17
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 18 of 39




       63.     Petitioners made a Request for Interim Measures (“RIM”) to stop Respondent from

pursuing enforcement measures against CUHL’s shares in CIL. Id. ¶ 195. Respondent represented

that it would “take no steps to purport to transfer, sell, encumber or in any other way dispose of

the shares during the pendency of the[] arbitral proceedings, without giving [CUHL] three months’

written notice of its intentions to do so.” Id.

       64.     On March 9, 2017, the ITAT issued an order finding that “it would be unfair to

impose interest on CUHL’s tax debt because the tax had arisen out of the 2012 Amendment (which

the ITAT described as having “retrospective” application) … because CUHL could not have

‘visualize[d]’ its liability to pay the tax in advance in the year in which the transaction occurred

(i.e., 2006).” Id. ¶ 1201. The ITAT order thus relieved CUHL from the obligation to pay interest

on the unpaid taxes for the period from 2006 until the issuance of the FAO. Id.

       65.     Despite the ITAT’s decision, the ITD sent additional letters and notices in March

and June 2017 demanding payment of the tax due. See id. ¶¶ 198–199, 202, 203. The ITD then

started attaching CUHL’s movable property in April 2017, and in August 2017, it issued an order

“prohibiting and restraining CUHL from making any transfer of the shares in CIL/VIL3 and/or

from receiving any dividends on those shares.” Id. ¶ 200. Respondent further garnished the

refunds Petitioners were owed in relation to the sale of CIL shares to Vedanta and Petronas. Id.

¶¶ 204, 1023(f)(iii), 1835–1836.

       66.     These actions led to Petitioners’ renewal of their RIM, which the Tribunal denied

on June 15, 2017. Id. ¶¶ 198, 201.




3
  CIL now bears the name of Vedanta Limited and was referred to by the Tribunal as
“CIL/VIL.” Id. n. 349.



                                                  18
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 19 of 39




       67.     On September 29, 2017, Respondent issued an additional lump sum penalty against

CUHL for approximately $1.6 billion. Id. ¶ 204.

       68.     Respondent then decided to liquidate CUHL’s holdings of CIL shares in an

apparent effort to thwart Petitioners’ ability to collect on any damages award. Respondent forced

the sale of 98.72% of CUHL’s shares in CIL (which had since merged into Vedanta pursuant to a

scheme of arrangement under Indian law in 2017), as well as 736,503,056 of CUHL’s redeemable

preference shares in Vedanta (received as part of the terms of the above-mentioned scheme of

arrangement). Id. ¶ 205.

II.    THE ARBITRATION

       69.     Under Article 9 of the UK-India BIT, a dispute may be referred to arbitration if it

is unable to be settled amicably thought negation or international conciliation.

       70.     Petitioners initiated the Arbitration on September 22, 2015, by filing a Notice of

Arbitration pursuant to Article 9(3)(c) of the UK-India BIT and Article 3(1) of the UNCITRAL

Arbitration Rules. Id. ¶ 208.

       71.     The members of the Tribunal were appointed as provided under Article 9 of the

UK-India BIT. Id. ¶¶ 10–13. Petitioners appointed Mr. Stanimir Alexandrov, and Respondent

(despite having originally missed the deadline to do so) appointed Mr. J. Christopher Thomas, QC,

as arbitrators. Id. ¶¶ 10–11. The co-arbitrators appointed Mr. Laurent Lévy as the Presiding

Arbitrator. Id. ¶ 12.

       72.     The parties failed to reach an agreement regarding the seat of the Arbitration, so the

Tribunal chose the Hague, in the Netherlands. Id. ¶ 222.

       73.     Respondent was present at and represented by counsel throughout the Arbitration.

       74.     The Tribunal then received briefing and evidence from the parties on issues of

jurisdiction and merits.



                                                19
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 20 of 39




       75.      Throughout the proceedings, the Tribunal found, Respondent “made numerous

unsolicited submissions and additional document requests outside of the agreed-upon procedure

that added to the cost and length of proceedings.” Id. ¶ 2022. Respondent delayed the proceedings,

baselessly seeking to stay the arbitration and refusing to address any procedural issues, such as

bifurcation and the setting of a procedural schedule, while its request for a stay was pending. See

id. ¶¶ 227–236, 243–246, 251. Respondent filed letters to “register[] [their] ‘strongest possible

protest’,” challenging the Tribunal’s orders, including as to procedural matters such as hearing

agendas and discovery decisions. See, e.g., id. ¶¶ 272, 373, 442.

       76.      The Tribunal consistently allowed Respondent the opportunity to be heard, and met

its requests, regardless of how unreasonable, with flexibility.           Id. ¶ 656. This included

modifications to hearing agendas, id. ¶ 246, and the granting of numerous extensions sought by

Respondent, id. ¶¶ 252, 258, 280, 340, 358, 411, 432, 436, 438, 458, 460, 464, 506, 555.

       77.      Petitioners’ position in the Arbitration was that Respondent breached its obligations

under UK-India BIT by retroactively applying capital gains tax on the 2006 Transactions and by

attaching and enforcing against CUHL’s assets to satisfy the tax obligations alleged to arise out of

the tax demand. In particular, Petitioners argued that Respondent had:

             a. “[F]ailed to ‘create favourable conditions’ for the [Petitioners’]
                investment and to accord the [Petitioners] and their investment ‘fair
                and equitable treatment’ as required by Article 3 of the Treaty
                (‘FET’);”

             b. “[U]nlawfully expropriated CUHL’s investment in CIL without
                providing fair and equitable compensation, and subjected the
                [Petitioners’] investment to measures having an effect equivalent to
                expropriation in violation of Article 5 of the Treaty;” and

             c. “[V]iolated the [Petitioners’] right under Article 7 of the Treaty to
                ‘the unrestricted transfer of their investments and returns’ by
                depriving CUHL of the ability to sell its remaining CIL shares and
                to repatriate the proceeds, as well as the dividends that have accrued
                in respect of such shares.”



                                                  20
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 21 of 39




Id. ¶ 626; see also id. ¶ 875.

        78.     Respondent challenged the Tribunal’s jurisdiction over the dispute and the

admissibility of the claims. Respondent also argued that Petitioners’ claims should be dismissed

in their entirety as to merits, claiming that (1) the share transfers in the CIHL Acquisition were

taxable in 2006 irrespective of the 2012 Amendment as a “tax avoidant transaction;” and (2) the

2012 Amendment did not breach the UK-India BIT because it was not retroactive, but

clarificatory, and even if it was retroactive, such taxation is lawful in India. Id. ¶ 876.

        79.     The Tribunal held an evidentiary hearing, in which Respondent was present and

represented by counsel, from August 20 to 31, 2018 in the Hague. Id. ¶ 491. In total, the Tribunal

received tens of thousands of pages of briefing and evidence from the parties over a three year

period. Seeking to address Respondent’s various complaints in a comprehensive and adequate

fashion, the Tribunal allowed the Parties to submit lists of procedural objections and reservations

after the evidentiary hearing, which it readdressed in the Award. See id. ¶¶ 657–662.

III.    THE ARBITRAL AWARD

        80.     The Tribunal issued a 568-page, 2032-paragraph unanimous Award in Petitioners’

favor on December 21, 2020. The Tribunal found that it had jurisdiction over the dispute because

it arose under the UK-India BIT, and decided that Respondent has breached its obligations under

the UK-India BIT Fair and Equitable Treatment provision by applying the 2012 Amendment to

Petitioners and undertaking enforcement actions against their assets.

        A.      The Tribunal Rejected Respondent’s Jurisdictional Challenge and Ruled
                That Petitioners’ Claims Were Admissible

        81.     As an initial matter, Respondent contested the jurisdiction of the Tribunal and the

admissibility of the Petitioners’ claims. Id. ¶ 634. Specifically, Respondent argued that the

Tribunal lacked jurisdiction because: (1) Petitioners have not made an investment under the UK-




                                                  21
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 22 of 39




India BIT and Indian law, specifically taking issue with the indirect nature of Cairn Energy’s

investment and the legality of CUHL’s; (2) the dispute is outside of the UK-India BIT because it

concerns “returns” and not “investments;” (3) tax disputes are excluded from the scope of the

UK-India BIT; and (4) Petitioners’ claims are premature. Id. ¶ 634.

       82.     The Tribunal rejected Respondent’s arguments, finding that it had jurisdiction over

the dispute, for the following reasons.

               1.      Petitioners Made an Investment Under the UK-India BIT and Indian Law

       83.     The Tribunal found that Petitioners made an investment, as defined under the UK-

India BIT.

       84.     As to Cairn Energy, the Tribunal found that it made an “investment” under

Article 1(b) of the UK-India BIT as it owned, either directly or indirectly, shares in companies and

rights in PSCs, which qualify as “claims to money or to performance under a contract.” As the

Tribunal noted, nothing in the BIT excluded indirect ownership from its scope. Id. ¶¶ 703–706,

726. Further, Petitioners’ investments were found to also “satisfy the economic concept of

investment,” as recognized in the jurisprudence of investment treaty tribunals, as they made a

“substantial contribution of capital and other resources” to acquire these assets and in doing so

“assumed a considerable risk in the expectation of profit.” Id. ¶ 706. Respondent does not dispute

the fact that Petitioners’ activities “contributed to the development of the Indian economy.” Id.

       85.     As to CUHL, which at the time of the Notice of Arbitration owned about $1 billion

worth of common shares in CIL, an Indian company, id. ¶¶ 703–706, Respondent argued that,

since the 2006 Transactions through which CUHL acquired its Indian assets was unlawful, the

dispute is outside of the Tribunal’s jurisdiction. Id. ¶¶ 708–714.

       86.     The Tribunal rejected Respondent’s argument, noting that it is well established that

the jurisdictional inquiry must consider the dispute and investment as a whole and so the fact that



                                                22
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 23 of 39




“one of the Claimants may have been established in the process of the alteration of the form of that

investment” does not alter the Claimants’ overall investment. Id. ¶ 712. Further, the Tribunal

recognized that Respondent’s legality defense—premised on an alleged violation of Indian

securities regulations known as the SEBI DIP Guidelines—would in any event not render

Petitioners’ investment unlawful or invalid, but only give rise to sanctions. Id. ¶ 713.

               2.      Respondent’s Attempt to Distinguish Between Investments and Returns Is
                       Baseless

       87.     The Tribunal rejected Respondent’s argument that the dispute relates solely to

taxation measures imposed on “returns” on the investment and not on the investments themselves,

and thus falls outside of the UK-India BIT. Id. ¶ 751–753.

       88.     The Tribunal found that the fact that the measures were imposed on “returns” does

not mean they are not investment-related, as “it is not disputed that investments are made in the

expectation of a financial gain” and that the tax measures nevertheless “interfered … with the

exercise of one of the fundamental attributes of the Claimant’s investment.” Id. ¶ 752. Further,

the use of the term “returns” as separate from “investments” in the BIT “does not suggest the

intention to establish a mutually exclusive dichotomy between the protection of investments and

that of returns.” Id. ¶ 757.

       89.     The Tribunal further explained that under the Fair and Equitable Treatment

provision of the treaty, it would be hard to argue that a measure that unfairly interferes with the

investor’s ability to generate or collect returns from the investment does not also constitute an

unfair treatment of the investment itself. Id. ¶ 760.

       90.     The Tribunal concluded that because the BIT expressly protects the repatriation of

both investment and returns, the interpretation of the UK-India BIT Respondent proposes,

therefore, would “defy logic.” Id.




                                                 23
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 24 of 39




       91.     Indeed, the purpose of the UK-India BIT is to “create conditions favourable for

fostering greater investment by investors of one State in the territory of the Other State.” In light

of this aim, it makes little sense not to protect returns on investors’ investments in the state since

investments are made for the purpose of generating returns. Id. ¶ 761. Based on the reasons above,

the Tribunal thus found that the BIT protects both returns and investments. Id. ¶ 762.

               3.      The Instant Tax-Related Investment Dispute Falls Squarely within the
                       Scope of the UK-India BIT

       92.     The Tribunal also rejected Respondent’s claim that the dispute falls outside the

subject matter of the UK-India BIT, finding that “there is no doubt that this dispute relates to an

investment” and thus falls within the scope of the BIT. See id. ¶ 746. As the Tribunal recognized,

the dispute “arises out of taxation measures imposed by India on a reorganisation of [an investment

protected by the BIT].” Id. ¶ 747.

       93.     The Tribunal explained that Article 1(b) of the UK-India BIT explicitly considers

such internal reorganization to be a qualifying investment under the treaty. Id. Further, even if

the BIT would not specifically include the reorganization in its definition, investment treaty

jurisprudence support the holistic treatment of an investment for jurisdictional purposes and rejects

the consideration of acts in “complete isolation from the others.” Id. ¶ 748 (quoting Holiday Inns,

Occidental Petroleum and others v. Kingdom of Morocco, ICSID Case No. ARB/72/1, Decision

on Jurisdiction (May 12, 1974)).

       94.     The Tribunal also rejected Respondent’s argument that the Tribunal lacks

jurisdiction because tax disputes are excluded from the scope of the UK-India BIT.

       95.     To start with, the Tribunal clarified that this is not a tax dispute, but a tax-related

investment dispute, as it concerns “violations of an investment treaty resulting from certain

sovereign measures taken by the Respondent in the field of taxation, also referred to as fiscal




                                                 24
          Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 25 of 39




measures.” Id. ¶ 793. This is not, as the Tribunal notes, a dispute regarding the taxability of a

specific transaction. Id.

        96.     Nevertheless, the Tribunal proceeded by analyzing the arbitration agreement in

Article 9 of the UK-India BIT. Id. ¶ 796. The Tribunal noted that Article 9 is a “broad

jurisdictional clause” and nothing in Article 9 “suggests that tax-related investment disputes fall

outside the scope of the Tribunal’s jurisdiction.” Id. ¶ 797.

        97.     Looking more broadly at the entirety of the treaty, the Tribunal found no express

language barring tax disputes and that “[i]nterpreting the BIT as to exclude tax-related measures

from its scope of application” would not be in line with the treaty’s purpose.               Id. ¶ 798.

Furthermore, the BIT includes a narrow tax-related exception in Article 4, and thus the United

Kingdom and India would have expressly included a more broad exception if such limit on the

scope of the BIT was intended. Id. ¶¶ 799–800, 806(c).

        98.     The Tribunal finally rejected India’s argument that tax matters are exclusively

regulated by the UK-India Double Taxation Avoidance Agreement (“UK-India DTAA”) pursuant

to Article 30 of the Vienna Convention on the Laws of Treaties. 4 Id. ¶ 802. The Tribunal decided

as such for the following reasons:




4
    Article 30 of the Vienna Convention on the Laws of Treaties states, in relevant part:

         1. Subject to Article 103 of the Charter of the United Nations, the rights and
            obligations of States parties to successive treaties relating to the same subject-
            matter shall be determined in accordance with the following paragraphs.

         2. When a treaty specifies that it is subject to, or that it is not to be considered as
            incompatible with, an earlier or later treaty, the provisions of that other treaty
            prevail.

         3. When all the parties to the earlier treaty are parties also to the later treaty but
            the earlier treaty is not terminated or suspended in operation under article 59,



                                                  25
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 26 of 39




             a. As opposed to the BIT, the UK-India DTAA provides rules for the avoidance of

                 double taxation and prevention of fiscal evasion applicable to residents of each

                 contracting state. Id. ¶ 803. Therefore, the two treaties do not relate to the same

                 subject matter and Article 30 does not apply.

             b. Even if Article 30 applied, the UK-India DTAA predates the BIT, and therefore the

                 BIT would derogate from the UK-India DTAA, and not vice versa as the

                 Respondent seems to suggest. Id. ¶ 804.

             c. Even if Article 30 applied, the BIT never specified that it is subject to the DTAA

                 and does not expressly specify that the BIT should be considered to be incompatible

                 with the DTAAs signed by the Host State. Id. ¶ 806.

                 4.     Tax-Related Investment Disputes Are Arbitrable

       99.       The Tribunal also rejected Respondent’s argument that the dispute is not arbitrable

as a matter of international public policy, as well as under Dutch law, due to its subject matter.

       100.      Bearing in mind that the dispute is not a tax dispute, but a tax-related investment

dispute, the Tribunal analyzed this question under both Dutch law and as a matter of international

public policy.

       101.      Dutch Law. The Tribunal found that, “even if tax disputes are not arbitrable under

Dutch law, this has no bearing on the arbitrability of tax-related investment disputes, especially

when Dutch taxes are not at stake.” Id. ¶ 826. The Tribunal reasoned that the public policy

rationale for keeping tax disputes in domestic courts are not applicable to disputes related to

violations of investment treaties by fiscal measures. Id. Indeed, a verdict of the Tribunal against

Respondent would not lead to the invalidation of the 2012 Amendment or have any effect on


              the earlier treaty applies only to the extent that its provisions are compatible
              with those of the later treaty.



                                                  26
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 27 of 39




India’s tax laws, but would only make a determination regarding the host State’s treatment of

individual investors and would be binding only on Petitioners. Id. ¶ 825.

       102.    Further, the Tribunal reviewed evidence showing that the Netherlands considered

fiscal measures to fall within the scope of its BIT with India. Id. ¶ 827.

       103.    International Public Policy. The Tribunal rejected Respondent’s argument that

tax disputes are not arbitrable as a matter of international public policy because the dispute at hand

is a tax-related investment dispute, and not a tax matter. Id. ¶ 829. Since the evidence Respondent

set forth narrowly addressed sovereign concerns about global organization’s interferences into tax

matter, Respondent failed to make a showing that under international public policy tax-related

investment disputes are not arbitrable. See id. ¶ 830.

               5.      Petitioners’ Claims Were Mature

       104.    Finally, the Tribunal found that Petitioners’ claims were ripe for resolution, as the

UK-India BIT does not contain a requirement of exhaustion of local remedies. 5 Id. ¶ 857.

Respondent’s argument related to Petitioners’ alleged failure to challenge India’s measures before

domestic fora thus goes toward the merits of the case, and not the jurisdiction.

       105.    In conclusion, the Tribunal thus found that it had jurisdiction over the dispute. Id.

¶ 2032(1).

       B.      The Tribunal Finds in Petitioners’ Favor on the Merits

       106.    The Tribunal found that the retroactive imposition of capital gain tax on the CIHL

Acquisition on the basis of the 2012 Amendment to the ITA 1961 and related enforcement actions

were a breach of Respondent’s obligations under the UK-India BIT, rejecting Respondent’s



5
   The present dispute is ripe under the BIT because the FAO is a binding sovereign act that
Respondent has enforced, causing Petitioners’ concrete injury capable of being assessed as a
breach. id.



                                                 27
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 28 of 39




argument that the CIHL Acquisition would have been taxable even without the 2012 Amendment

and that it violated Indian securities law.

        107.    In so finding, the Tribunal emphasized that the retroactive application of the 2012

Amendment deprived Petitioners of their ability to plan their activities in consideration of the legal

consequences of their conduct and lacked a specific public purpose to justify it. Id. ¶ 1816. Since

the principle of legal certainty is a core element of the FET standard, and Respondent failed to set

forth any public purpose that would justify the retroactive application of the 2012 Amendment,

the Tribunal found that Respondent failed to treat Petitioners fairly and thus breached the UK-

India BIT.

                1.      Respondent Breached the UK-India BIT by Treating Petitioners in a
                        Grossly Unfair Manner

        108.    The Tribunal found that the fiscal measures Respondent took against Petitioners

violated the UK-India BIT’s Fair and Equitable Treatment standard by failing to treat Petitioners’

investment fairly and equitably.6 Id. ¶¶ 1826, 2032(2).

        109.    The Tribunal explained that the UK-India BIT protects Petitioners’ interest of

“legal certainty / stability / predictability” and such interest can be encroached upon only in the

presence of a specific purpose that would justify the retroactive application of the 2012

Amendment. Id. ¶ 1816.

        110.    Legal certainty is a core principle of the FET standard in the UK-India BIT “and of

the rule of law more generally.” Id. Unjustified retroactivity, as the Tribunal has noted, is

generally seen ‘“not so much [as] something opposed to a rule of law, [but] as something opposed

to the rule of law’, and ‘shocks, or at least surprises, a sense of juridical propriety.’” Id.



6
  The Tribunal stated that in light of this decision it did not “need to address [Petitioners’]
remaining claims.” id. ¶¶ 1825; 2032(2).



                                                  28
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 29 of 39




       111.    The Tribunal found that Respondent has no justification for enacting retroactive tax

legislation and applying it to Petitioners. Id.

       112.    Respondent argued that it was justified in doing so due to the “emerging economic

reality that resulted from the proliferation of multinational corporations and their utilisation of so-

called tax havens.” Id. ¶ 1809. The Tribunal rejected this justification since it did not justify the

retroactive application of the legislation. Id. ¶ 1810.

       113.    Another justification the Tribunal rejected was the need to “combat tax avoidance.”

Id. ¶ 1811. The FAO did not tax the Petitioners on a theory of tax avoidance, and the Tribunal

found no evidence that the 2012 Amendment was enacted to sanction Petitioners for their specific

abuse or that Petitioners engaged in tax avoidance. Id. ¶ 1812. Nor has Respondent proved a case

of systemic abuse by foreign investors. Id. ¶ 1813.

       114.    Having rejected Respondent’s attempts to justify the retroactive application of the

2012 Amendment, the Tribunal found that the retroactive taxation of the CIHL Acquisition was

“grossly unfair” and thus Respondent breached its obligation under Article 3(2) of the UK-India

BIT to accord to Petitioners’ investment fair and equitable treatment. Id. ¶ 1816.

               2.      The Tribunal Rejected Respondent’s Arguments that the Taxation of the
                       CIHL Acquisition Was Proper Even in the Absence of the 2012
                       Amendment

       115.    The pre-2012 Amendment version of Section 9(1)(i) of the ITA 1961 did not, and

could not by way of interpretation, extend to indirect transfers of capital assets situate[d] in

India. The Tribunal found that there is “no evidence of an intent that the fourth limb of Section

9(1)(i) should bear a meaning other than its natural meaning, either in 1946, 1956, or 1961.” Id.

¶ 1107. The opposite is true, as the Tribunal noted that “the record suggests that indirect transfers

by non-residents were not discussed in the relevant parliamentary debates at that time” and that

there is no “evidence of such intent in the ITA … itself” either—but to the contrary, the 2012



                                                  29
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 30 of 39




Amendment’s text is unequivocal as it “purports to apply as to the entry into force of the ITA

1961.” Id. ¶¶ 1107, 1253. The record abounds with evidence supporting the Tribunal’s finding,

including:

             a. The Indian Finance Minister at the time himself suggested that the 2012

                Amendment was not merely clarificatory, but sought to have “retrospective effect

                since 1962 to assert the government’s right to levy tax on merge and acquisition

                (M&A) deals involving overseas companies with business assets in India. … This

                retrospective agreement was not merely to check the erosion of revenues in present

                cases, but also to prevent the outgo of revenues in old cases.” Id. ¶ 1108.

             b. In 2009 and again in 2010, the Parliament considered new direct tax codes that

                would tax indirect transfers by non-residents.      Id. ¶ 1112.   As the Standing

                Committee noted that these tax codes—which sought “to tax income of a non-

                resident, arising from indirect transfer of capital asset, situated in India”—were

                novel and lacked an analogous provision in the ITA, the Tribunal concluded that

                indirect transfers were not previously taxed under the ITA. Id. ¶ 1120–1121.

             c. The opinions of a number of special committees mandated to review the proposed

                amendments to the ITA 1961 is consistent with a finding that the 2012 Amendment

                was seeking to impose a new tax. The Shom Committee, for example, in no

                uncertain terms, found that the 2012 Amendment was not “clarificatory in nature

                and, instead, would tend to widen the tax base.” Id. ¶ 1129. The Committee thus

                recommended to apply this provision prospectively. Id. The Tax Administration

                Reform Commission described the 2012 Amendment as a “retrospective




                                                 30
Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 31 of 39




    amendment” introduced to counter the Vodafone case in what they called an

    “overnight change” in the interpretation of Section 9(1)(i). Id. ¶ 1130.

 d. The tax advice received by Petitioners at the time of the 2006 Transactions further

    confirms that, in 2006, Section 9(1)(i) was not seen as imposing a tax on indirect

    transfers. See generally id. ¶ 1141–1168.

 e. “[T]he absence of any attempt by the ITD to tax indirect transfers prior to 2007

    (including the 2006 Transactions, which … were widely disclosed to the ITD in

    several occasions), is compelling evidence that, prior to the 2012 Amendment,

    Section 9(1)(i) did not tax indirect transfers and the ITD recognised this to be the

    case.” Id. ¶ 1177. Respondent failed to show that the ITD had a practice of taxing

    indirect transfers under Section 9(1)(i) prior to 2007. Id. ¶ 1183.

 f. ITAT’s March 9, 2017 Order, see supra ¶ 64, also supports a finding that the 2006

    Transactions were not taxable at the time when they were concluded, but any

    applicable tax solely derives from the retroactive application of the 2012

    Amendment. See McNeill Decl. Ex. A ¶¶ 1201, 1203. The ITAT refused to allow

    a penalty on CUHL, recognizing that the tax burden imposed on Petitioners on the

    basis of the 2012 Amendment “could not have been visualised in the year of [the

    2006 Transactions] because in that year Section 9(1)(i) did not tax indirect transfers.

    Id. ¶ 1203.

 g. Further support is found in the Supreme Court of India’s 2012 decision in Vodafone

    International Holdings B.V. v. Union of India & Anr. [2012] 6 SCC 613. In

    Vodafone, the Supreme Court “arrived at the unequivocal finding that ‘Section

    9(1)(i) cannot by a process of interpretation be extended to cover indirect transfers




                                      31
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 32 of 39




               of capital assets/property situate in India. To do so, would amount to changing the

               content and ambit of Section 9(1)(i). We cannot re-write Section 9(1)(i).’” Id.

               ¶ 1204.

           h. The timing of the ITD’s assessment against CUHL “further confirms that indirect

               transfers were not taxable when the CIHL Acquisition took place.” Id. ¶ 1186. The

               Tribunal found that “[t]he ITD was aware, or could not have failed to become

               aware, of Cairn’s corporate reorganisation at the very least from October 2007.

               Indeed, between October 2007 and January 2014, the ITD analysed the CIHL

               Acquisition in detail no less than three times,” without even suggesting that the

               transactions gave rise to capital gains tax. Id. ¶ 1187–1199.

       116.    Respondent’s additional defenses were baseless. Because it found that the 2012

Amendment retroactively applies to the 2006 Transactions, see id. ¶¶ 1252–1259, the Tribunal

then considered—and rejected—Respondent’s defenses to Petitioners’ claims of breach of the UK-

India BIT, namely: (1) that the taxes imposed on Petitioners are justified even outside of the 2012

Amendments because they are tax avoidant transactions; (2) that the 2006 Transactions are taxable

under Section 2(47)(vi); and (3) that the 2006 Transactions breached Indian securities and

exchange laws.

       117.    The Tribunal rejected Respondent’s tax avoidance defense, claiming that the taxes

imposed on Petitioners are justified even outside of the 2012 Amendments because they were tax

avoidant transactions. Id. ¶ 1261. The Tribunal engaged in a detailed analysis of Indian law,

seeking to trace the development of Indian law on the distinction between legitimate tax planning

and tax avoidance. See id. ¶ 1298–1424. The Tribunal noted that “prior to the 2012 Amendment,

the indirect transfer of an Indian asset effected through the transfer of shares of a foreign holding




                                                 32
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 33 of 39




company could not in itself amount to the avoidance of capital gains tax in India[ as] [i]ndirect

transfers were simply not taxable at the time.” Id. ¶ 1428. In this context, Respondent failed to

show that the 2006 Transactions were “structured in such a way as to avoid some other applicable

tax, or abusively structured with the purpose of benefitting from the tax treatment of indirect

transfers when they would have otherwise been taxable in India.” Id.

       118.    Respondent put forth six additional theories of how Petitioners allegedly avoided

taxes other than those imposed under the 2012 Amendment. See id. ¶ 1145 et seq. The Tribunal

rejected Respondent’s theories, some because, even if the Tribunal had agreed with Respondent

that the transactions were structured to avoid capital gains, the tax to be imposed would have been

roughly half of what was actually imposed, and thus the defense would not preclude the Tribunal

from assessing the fairness of the FAO, id. ¶¶ 1197, 1569, others because they lacked any

evidentiary support, id. ¶ 1574, or merely amounted to tax planning, and not tax avoidance, id.

¶ 1583; see also id. ¶¶ 1587–1588, 1590; see also id. ¶ 2032(7).

       119.    The Tribunal specifically found that Petitioners’ choices when structuring the 2006

Transactions, including their rejection of a Plan B which would avoid any capital gains tax, see

supra ¶ 32, was “suggestive of a desire to avoid any imputation that Cairn was not compliant with

Indian tax law.” McNeill Decl. Ex. A ¶ 1538. The Tribunal found that Petitioners’ structuring

choices vis-à-vis the 2006 Transactions were “a more clearly tax-compliant” option, than other

choices suggested by their tax advisors. Id.

       120.    Notably, the Tribunal pointed out the dissonance of Respondent’s arguments.

Respondent conceded that the Plan B structure which would have allowed Petitioners to avoid

capital gain tax altogether would have been considered to be lawful and legitimate tax planning,




                                                33
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 34 of 39




and yet claimed that Petitioners’ chosen tax structure that exposed it to higher taxes would be a

tax-avoidant transaction. Id. ¶ 1540.

       121.    The Tribunal also rejected Respondent’s Section 2(47)(vi) defense, finding that the

2006 Transactions would not have been taxable under this Section. According to Respondent,

Section 2(47)(vi) of the ITA 1961 contemplated the taxation of indirect transfers by defining the

word “transfer” as “any transaction … which has the effect of transferring, or enabling the

enjoyment of, any immovable property.” Id. ¶ 1593. Specifically, the Tribunal found that:

           a. Respondent failed to identify any instances in which the ITD has sought to tax the

               transfer of shares in companies indirectly holding interests in PSCs, id. ¶ 1633;

           b. The defense lacks credibility because Respondent never raised it before the

               Arbitration, id. ¶ 1634;

           c. Respondent’s interpretation of Section 2(47)(vi) and 269UA(d) (defining

               “immovable property”) is not supported by the record and these provisions cannot

               be applied to an indirect transfer of rights in PSCs, id. ¶ 1635.

       122.    The Tribunal further rejected Respondent’s argument that the 2006 Transactions

breached Indian securities and exchange laws. The Tribunal reiterated that a violation of Indian

securities law would not render the investment unlawful or invalid, but only subject Cairn Energy

and CUHL to sanctions, and thus would not deprive it of jurisdiction over the matter. Id. ¶¶ 1660–

1661. The Tribunal further found that a purported violation of securities law would not have

relevance on the merits of the claim, as it would not qualify as tax avoidance and that in any event,

the record indicates that there was no such violation. Id. ¶¶ 1662–1666.

       123.    The Tribunal also rejected Respondent’s defense that Petitioners failed to prove an

“international wrong” by not challenging the fiscal measures before the Indian judiciary. Id.




                                                 34
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 35 of 39




¶ 1818. In so doing, the Tribunal noted that Petitioners have challenged the measures imposed at

various stages in the proceedings, see supra ¶¶ 50–68; McNeill Decl. Ex. A ¶ 1820 (Award), and

that the FAO and related enforcement measures have had “tangible consequences on [Petitioners’]

investments[ as] … Respondent has forcibly sold virtually all of CUHL’s shares in CIL[] and has

garnished CUHL’s dividends to pay off the tax demand,” id.

               3.      The Tribunal’s Grant of Relief

       124.    After finding that Respondent has breached Article 3(2) of the UK-India BIT, the

Tribunal proceeded to analyzing Petitioners’ request for relief. See id. ¶ 1826.

       125.    The Tribunal “declare[d] that the tax demand against [Petitioners] … as set forth in

the FAO … is inconsistent with the [UK-India] BIT and [Petitioners]” and relieved Petitioners

from “any obligation to pay it.”       Id. ¶¶ 1877; 2032(5). The Tribunal further ordered that

Respondent “withdraw the [d]emand [under the FAO] permanently and refrain from seeking to

recover the alleged tax liability or any interest and/or penalties arising from [it].” Id.

       126.    The Tribunal then proceeded to calculate the monetary loss Petitioners suffered as

a result of Respondent’s “enforcement of its internationally unlawful tax demand against

[Petitioners’] various assets in India.” Id. ¶ 1878.

       127.    For the loss of the CIL shares that India has seized and sold in enforcement of its

tax demand under the FAO, the Tribunal ordered the Respondent to compensate Petitioners

“US$ 984,228,274.00 … plus a 6-month margin of 1.375%, compounded semiannually on the net

proceeds” with the interest accruing starting on different dates depending on when the losses were

incurred. See id. ¶ 2032(3)(a).

       128.    A return of the withheld tax refund related to the CIL share sale to Vedanta, see

supra ¶ 40, totaling $240,645,158.81 “plus interest at a rate of US$ 6- month LIBOR plus a 6-




                                                  35
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 36 of 39




month margin of 1.375%, compounded semiannually from 30 June 2017 until full payment

thereof.” See McNeill Decl. Ex. A ¶ 2032(3)(b).

       129.    A return of the withheld tax refund related to the CIL share sale to Petronas, see

supra ¶ 40, totaling $7,946,710.55 “plus interest at a rate of US$ 6- month LIBOR plus a 6-month

margin of 1.375%, compounded semiannually from 30 June 2017 until full payment thereof.” See

id. ¶ 2032(3)(c).

       130.    In relation to the above, the Tribunal chose to apply a pre-award and post-award

interest rate that would “compensate the [Petitioners] for the value that they would have realised”

by alleviating their “borrowing costs,” namely a rate of “US$ 6-month LIBOR plus a six-month

margin of 1.375%.” See id. ¶¶ 1945-1951, 1966.

       131.    Lastly, the Tribunal ordered Respondent to pay $2,005,700.42 as reimbursement of

Petitioners’ costs of arbitration and $20,389,413.97 towards Petitioners’ legal representation in

connection with the Arbitration. Id. ¶ 2032(8).

                             REQUEST FOR THE
                RECOGNITION AND CONFIRMATION OF THE AWARD

       132.    Petitioners repeat and re-allege paragraphs 1 through 131.

       133.    The parties’ agreement to arbitrate is found in Article 9 of the UK-India BIT, which

constitutes a valid “agreement in writing” for purposes of Article II of the New York Convention.

       134.    The Award was made in the Netherlands, a party to the New York Convention. The

United Kingdom, India, and the United States are also parties to the New York Convention. See

New York Convention, Art. I.

       135.    The Award arose from a legal relationship between Petitioners and Respondent that

is commercial within the meaning of Section 202 of the FAA, and the relationship is not “entirely

between citizens of the United States.”




                                                  36
            Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 37 of 39




        136.    The Award is final and binding within the meaning of the New York Convention

and Section 207 of the FAA and is therefore binding on the parties and subject to recognition and

enforcement in the United States pursuant to the New York Convention and the FAA.

        137.    The Award is final pursuant to Article 9(c)(v) of the UK-India BIT which provides

that “[t]he decision of the arbitral tribunal shall be final and binding and the parties shall abide by

and comply with the terms of its award” and Article 34 of the UNCITRAL Arbitration Rules,

which provides that “[a]ll awards shall be made in writing and shall be final and binding on the

parties.”

        138.    The FAA and the New York Convention make recognition and enforcement

mandatory except where any of certain narrow defenses are proven. See New York Convention,

Arts. III & V; 9 U.S.C. § 207 (the “court shall confirm the award unless it finds one of the grounds

for refusal or deferral of recognition or enforcement of the award specified in the said

Convention”); see also Thai-Law Lignite (Thailand) Co., Ltd. v. Gov’t of Law People’s

Democratic Republic, 864 F.3d 172, 178–179 (2d Cir. 2017). None of the defenses to the

enforcement of an arbitral award is applicable here.

        139.    None of the grounds for “refusal or deferral of recognition or enforcement” of the

Award under Article V of the New York Convention is applicable here.

        140.    This petition is timely because it is filed within three years after the issuance of the

Award. See 9 U.S.C. § 207.

        141.    Petitioners are thus entitled to immediate confirmation, recognition and

enforcement of the Award pursuant to Section 907 of the FAA and Article III of the New York

Convention, and entry of judgment in favor of Petitioners and against Respondent in the full




                                                  37
         Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 38 of 39




amount of the Award, with the interest and costs as provided therein accruing through the date of

this Court’s judgment.

                                   PRAYER FOR RELIEF

       WHEREFORE, Petitioners respectfully request that this Court, pursuant to Article III of

the New York Convention and Section 207 of the FAA:

       a)     Enter an order recognizing and confirming the Award;

       b)     Enter judgment for Petitioners and against Respondent in an amount equal to the
              full amount of damages and interest under the Award, as follows:

             a. US$ 984,228,274.00 for the net proceeds that would have been earned from the
                planned 2014 sale of CIL shares, plus interest at a rate of US$ 6-month LIBOR
                plus a 6-month margin of 1.375%, compounded semiannually on the net
                proceeds, from the following dates and until full payment thereof:

                     i. For US$ 64,708,741.00 in lost net proceeds incurred in January 2014, pre-
                        award interest from January 31, 2014;

                    ii. For US$ 303,352,155.00 in lost net proceeds incurred in February 2014,
                        pre-award interest from February 28, 2014;

                   iii. For US$ 313,076,958.00 in lost net proceeds incurred in March 2014, pre-
                        award interest from March 31, 2014;

                   iv. For US$ 191,695,557.00 in lost net proceeds incurred in April 2014, pre-
                       award interest from April 30, 2014;

                    v. For US$ 111,394,863.00 in lost net proceeds incurred in May 2014, pre-
                       award interest from May 31, 2014;

             b. US$ 240,645,158.81 for the withheld tax refund due with respect to the share
                sales to Vedanta, plus interest at a rate of US$ 6- month LIBOR plus a 6-month
                margin of 1.375%, compounded semiannually from June 30, 2017 until full
                payment thereof;

             c. US$ 7,946,710.55 for the withheld tax refund due with respect to the share sales
                to Petronas, plus interest at a rate of US$ 6-month LIBOR plus a 6-month margin
                of 1.375%, compounded semiannually from June 30, 2017 until full payment
                thereof;

             d. US$ 2,005,700.42 as reimbursement for the Arbitration costs; and

             e. US$ 20,389,413.97 towards their legal costs incurred in the Arbitration.



                                               38
        Case 1:21-cv-00396-RJL Document 1 Filed 02/12/21 Page 39 of 39




      c)     Direct that post-judgment interest shall accrue at a rate of US$ 6-month LIBOR
             plus a 6-month margin of 1.375%, compounded semiannually starting on the date
             of the entry of judgment.

      d)     Grant attorney’s fees and costs in relation to the instant confirmation proceeding;

      e)     Grant such other relief as the Court may deem just and proper.

Dated: February 12, 2021                           Respectfully submitted,


                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP




                                                      Mark McNeill (pro hac vice to be filed)
                                                      Dennis H. Hranitzky
                                                      Debra O’Groman (pro hac vice to be filed)
                                                      dennishranitzky@quinnemanuel.com
                                                      markmcneill@quinnemanuel.com
                                                      debraogorman@quinnemanuel.com
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, NY 10010
                                                      212-849-7000 Main Office Number
                                                      212-849-7100 FAX

                                                      Florentina Dragulescu Field
                                                      DC Bar No. 1531549
                                                      florentinafield@quinnemanuel.com
                                                      1300 I Street NW, Suite 900
                                                      Washington, District of Columbia 20005
                                                      202-538-8000 Main Office Number
                                                      202-538-8100 FAX

                                                   Counsel for Petitioners Cairn Energy PLC
                                                   and Cairn UK Holdings Limited




                                              39
